Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claims 2 and 13 are objected to because of the following informalities:  On lines 5-6 of claim 2, the phrase “wherein the second explanatory variable to be substituted with the measured concentration value of the at least one of GABA, 3-Me-His-, Spermine, Cystathionine, Ethylglycine” should be changed to -- wherein the second explanatory variable is to be substituted with the measured concentration value of the at least one of GABA, 3-Me-His-, Spermine, Cystathionine, and Ethylglycine—so as to make proper sense. Claim 13 is objected to since it depends from claim 2. Appropriate correction is required.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2 and 12-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) 
In Mayo v. Prometheus Laboratories, the Supreme Court held that the relationships between concentrations of certain metabolites in the blood and the likelihood that a thiopurine drug dosage will prove ineffective or cause harm are not themselves patent eligible.  The claimed processes are likewise not patent-eligible unless they have additional features that provide practical assurance that the processes are genuine applications of those laws rather than drafting efforts designed to monopolize the correlations.  Claims, particularly process claims, cannot be directed to such ineligible subject matter.  In addition, to be patent eligible, a claim that includes an exception should include other elements or combination of elements such that, in practice, the claimed product or process amounts to significantly more than a law of nature, a natural phenomenon, or an abstract idea with conventional steps specified at a high level of generality appended thereto.
in principle and in nature apart from any human action.  The relationship between the biomarkers and a presence of lung cancer in a subject is a natural consequence of lung cancer in the body of the subject. The steps of the recited methods are not sufficient to narrow the application such that others could still make use of the naturally occurring correlation in other practical applications.  The claims essentially set forth a law of nature with generalized instructions to apply it. Therefore, the claims are directed to ineligible subject matter and are unpatentable under 35 USC 101.
When considering the claims under the 2019 Revised Patent Subject Matter Eligibility Guidance (January 2019), it is noted that the claims meet step 1 of the guidance since the claims are directed to one of the statutory categories of invention (i.e. are directed to a process). The claims meet prong one of revised step 2A since the claims recite a natural phenomenon between a concentration of homoarginine and at least one of one of GABA, 3-Me-His, Spermine, Cystathionine, Ethylglycine, Asn, His, Thr, Ala, Cit, Arg, Tyr, Val, Met, Lvs, Trp, Gly, Pro, Orn, Ile, Leu, Phe, Ser, and Gln, and a presence of lung cancer in a subject, which constitutes a judicial exception. The claims also recite the abstract idea of mathematically calculating a value 
The claims do not meet prong two of revised step 2A since the claims do not recite additional elements that integrate the judicial exception into a practical application.  The judicial exceptions comprising the natural phenomenon and the abstract idea identified above are not 
It is also noted that the claims do not meet step 2B of the 35 USC 101 guidance since the claims do not recite any additional elements that are not well-understood, routine, and conventional. The additional elements recited in the claims amount to no more than generic computer elements and steps of obtaining data. The mere instructions to implement the abstract idea using a computer are, when considered individually, insufficient to constitute an inventive DDR Holdings (Fed. Cir. 2014). In addition, measuring biomarkers such as amino acids in a biological sample to determine whether any of the biomarkers are suitable for indicating a disorder or disease of interest is well-understood, routine and conventional in diagnostic methods. For these reasons, when the claim limitations are considered individually and as a whole, the claims do not constitute significantly more than the natural phenomenon and the abstract idea, and are rejected under 35 USC 101 as being directed to non-statutory subject matter. 
Applicant's arguments filed April 7, 2021 have been fully considered but they are not persuasive.
The previous objections to the claims made in the last Office action mailed on November 6, 2020 have been withdrawn in view of the amendments made to the claims. However, claims 2 and 13 are objected as set forth in paragraph no. 3 above, as necessitated by the amendments made to the claims. 
Applicants argue the rejection of the claims made under 35 USC 101 by stating that the claims are patent eligible since claim 1 now recites measuring two concentration values in blood of a subject comprising a concentration of homoarginine and a concentration value of at least one of GABA, 3-Me-His, Spermine, Cystathionine, Ethylglycine, Asn. His, Thr, Ala, Cit, Arg, Tyr, Val, Met, Lvs, Trp, Gly, Pro, Orn, Ile, Leu, Phe, Ser, and Gln, which is not established as well-prima facie case of lack of patent eligibility because it has not provided any evidence that measuring the two specific amino acids recited in claim 1 is a well-understood, routine and/or conventional activity. This argument is not persuasive since as noted in the last Office action, the step of “measuring a concentration value of Homoarginine and a concentration value of at least one of GABA, 3-Me-His, Spermine, Cystathionine, Ethylglycine, Asn. His, Thr, Ala, Cit, Arg, Tyr, Val, Met, Lvs, Trp, Gly, Pro, Orn, Ile, Leu, Phe, Ser, and Gln”, as recited in claim 1, is a part of the natural correlation itself recited in claim 1 since the natural correlation comprises how measured concentration values of Homoarginine and at least one of GABA, 3-Me-His, Spermine, Cystathionine, Ethylglycine, Asn. His, Thr, Ala, Cit, Arg, Tyr, Val, Met, Lvs, Trp, Gly, Pro, Orn, Ile, Leu, Phe, Ser, and Gln in blood of a subject correlate with lung cancer in the subject. The step of measuring a concentration value of Homoarginine and at least one of GABA, 3-Me-His, Spermine, Cystathionine, Ethylglycine, Asn. His, Thr, Ala, Cit, Arg, Tyr, Val, Met, Lvs, Trp, Gly, Pro, Orn, Ile, Leu, Phe, Ser, and Gln in blood of a subject constitutes mere data gathering for establishing the conditions under which the natural correlation exists. In addition, measuring concentrations of Homoarginine and at least one of GABA, 3-Me-His, Spermine, Cystathionine, Ethylglycine, Asn. His, Thr, Ala, Cit, Arg, Tyr, Val, Met, Lvs, Trp, Gly, Pro, Orn, Ile, Leu, Phe, Ser, and Gln in blood of a subject comprises insignificant pre-solution activity directed to aspects of the information being analyzed (i.e. data gathering). Therefore, this step of the method is a part of the judicial exception comprising a natural correlation recited in the claims, and not an additional element or step in addition to the judicial exception which may render the claims patent eligible under step 2B of the 35 USC 101 guidance. Step 2B of the 35 USC 101 guidance relates to additional elements or steps in a The additional elements recited in the claims amount to no more than generic computer elements and steps of obtaining data. As described on pages 3-4 of the instant specification and in the reference to JP 2011-247869, it is well-known, routine and/or conventional to measure different amino acid concentrations in blood and to associate or correlate the measured amino acid levels to different types of cancer, including lung cancer. Therefore, while the discovery of the natural correlation between the specific amino acid biomarkers measured in the method (i.e. homoarginine and at least one of GABA, 3-Me-His, Spermine, Cystathionine, Ethylglycine, Asn, His, Thr, Ala, Cit, Arg, Tyr, Val, Met, Lvs, Trp, Gly, Pro, Orn, Ile, Leu, Phe, Ser, and Gln) and lung cancer may be novel under 35 USC 102 and nonobvious under 35 USC 103, the discovery and recitation of this natural correlation in the claims as presently written is not patent eligible under 35 USC 101.
Applicants also argue that the claims require transforming the measurement of two specific amino acids into a calculation that finally allows classifying the subject into a particular category of lung cancer, and for this reason, the claims are not simply “associating” different amino acid levels with different types of cancer.  This argument is not persuasive since in order for a claim to be patent eligible under 35 USC 101 using the “particular transformation” consideration, the claim must effect a transformation or reduction of a particular article or chemical to a different state or thing. See MPEP 2106.05(c). This is not the case with the 
Applicants also argue the rejection of the claims under 35 USC 101 by stating that the USPTO has already acknowledged eligibility of very similar claims to those recited in this instant application filed by the assignee of the instant application in at least each of U.S. Patent nos. 9,182,407, 9,459,255,9465,031, 9,599,618, 9,664,681 and 9,971,866. This argument is not persuasive since each application for patent is reviewed on its own merits using the most recent interpretations of the patent laws notwithstanding what prosecution occurred in other applications for patent. 
For all of the above reasons, Applicants’ arguments are not found persuasive. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 













Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        April 15, 2021